Name: Commission Regulation (EEC) No 1868/91 of 28 June 1991 amending Regulation (EEC) No 1106/90 on the communication of information for the purposes of the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 No L 168/54 Official Journal of the European Communities 29 . 6. 91 COMMISSION REGULATION (EEC) No 1868/91 of 28 June 1991 amending Regulation (EEC) No 1106/90 on the communication of information for the purposes of the common organization of the market in fishery products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), and in particular Articles 11(2), 15(3) and 17(5) thereof, Whereas Commission Regulation (EEC) No 1 106/90 (3) laid down the list of representative wholesale markets and ports for products listed in Annexes I (A), (D) and (E), II and III to Regulation (EEC) No 3796/81 and the repre ­ sentative production zones for certain products under Annex IV (A) to that Regulation ; Whereas, from the date of German unification onwards, Community law is fully applicable in the whole of the German territory ; Whereas, in order to apply the provisions of the market organization for fishery products in the regions concerned, the representative markets and ports there should be laid down ; Whereas Regulation (EEC) No 1106/90 should therefore be amended ; Article 1 Regulation (EEC) No 1106/90 is hereby amended as follows : 1 . in the third paragraph of Article 8 , the following is added under 'Germany' : 'the whole of the Saxony and Brandenburg zones' ; 2. in the first section (Herrings) of part I of Annex I, 'RÃ ¼gen' is added after 'Maasholm'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991 . For the Commission Manuel MARÃ N Vice-President 0 OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 282, 2. 10 . 1989, p. 1 . 3) OJ No L 111 , 1 . 5. 1990, p . 50.